DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application no 16/053,349, filed 08/02/18, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Instant application 17/328,496
US 11018850 B2
1. A method, performed in association with a transaction processing system comprising a set of transaction handlers that receive and process messages into a blockchain, wherein a message is associated with a transaction to be included in the blockchain, wherein the transaction has associated therewith a set of one or more Unspent Transaction Outputs (UTXOs), comprising: 
providing an Unspent Transaction Output (UTXO) handling layer distinct from the set of transaction handlers, the UTXO handling layer comprising a set of UTXO handlers; 







wherein during processing of a given segment of a block in the blockchain, a given transaction handler in the set of transaction handlers interacts with a respective UTXO handler using a transaction handler-provider handle uniquely associated with a request to the UTXO handler; and 

using the transaction handler-provided handle, selectively undoing at least one operation associated with a transaction.
1. A method, comprising:
 



providing a transaction processing layer comprising a set of one or more transaction handlers; 
providing an Unspent Transaction Output (UTXO) handling layer distinct from the transaction processing layer, the UTXO handling layer comprising a set of UTXO handlers; 
the one or more transaction handlers receiving messages and processing those messages into one or more blocks of a blockchain, wherein a message is associated with a transaction to be included in the blockchain, and 
wherein the transaction has associated therewith a set of Unspent Transaction Outputs (UTXOs); wherein during processing of a given segment of a block in the blockchain, a given transaction handler interacts with first and second UTXO handlers concurrently; and 



identifying and reversing a first UTXO operation associated with a first part of the transaction that completes successfully at the first UTXO handler upon detecting that a second UTXO operation associated with a second part of the transaction fails at the second UTXO handler; wherein reversing the first UTXO operation that completes successfully obviates acquiring a lock on the first UTXO handler, thereby reducing latency associated with handling of the UTXO spend operation.




Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 11018850 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because similar limitations with minor obvious variations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention as in claim 5 is addressed to “A distributed computing system, Comprising:” “a set of transaction handling computing elements”,  “at least one UTXO handler” and “a lock-free distributed UTXO database " that can be interpreted as referring to lines of programming within a computer system, rather than referring to the program product or medium as a physical object.  More ever “hardware processor” recited in claim 5 may not part of “ A distributed computing system”.  The claimed invention is also addressed to “computer code” or code that is not a hardware system or hardware medium but is a software system or program.  Accordingly, the claim becomes nothing more than sets of software instructions which are "software per se".   
“Software per se” is non-statutory under 35 USC 101 because it is merely a set instructions without any defined tangible output or tangible result being produced. The requirement for tangible result under 35 USC 101 is defined in  State Street Bank & Trust Co. v. Signature.

Dependent claims 6-9 do not cure also rejected accordingly.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As per claim 5-9 , this claim limitations “ a set of transaction handling computing elements that receive ….”  has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “ element ” coupled with functional language “ receive …” respectively without reciting sufficient structure to achieve the function.    Furthermore, the non-structural term is not preceded by a structural modifier. 
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 11 interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
 A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: specification discloses text , claim 5:( wherein the transaction handling computing elements and the UTXO handler each execute as software in a hardware processor).   

 If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
            If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
           For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,  are rejected under 35 U.S.C. 103 as being unpatentable over Goeringer et al(US 20170337534 A1).

With regards to claim 1, Goeringer discloses, A method, performed in association with a transaction processing system comprising a set of transaction handlers that receive and process messages into a blockchain, wherein a message is associated with a transaction to be included in the blockchain, wherein the transaction has associated therewith a set of one or more Unspent Transaction Outputs (UTXOs) ([0156] FIG. 21 is a schematic illustration of an implementation of an exemplary blockchain 2100. Blockchain 2100 includes a plurality of individual blocks 2102 having a blockchain height 2104 and a consensus pool size 2106 having a plurality of participating processors P.sub.1, P.sub.2, . . . P.sub.N. In the exemplary embodiment illustrated,), comprising: 
providing a transaction processing layer comprising a set of one or more transaction handlers); 
providing an Unspent Transaction Output (UTXO) handling layer distinct from the set of transaction handlers, the UTXO handling layer comprising a set of UTXO handlers; ([0155] A blockchain creates a distributed ledger of transactions that is cryptographically secure from being changed. A blockchain process may include the following steps: (1) transactions are submitted through a protocol to a blockchain network; (2) the submitted transactions are subsequently received by blockchain processors and validated against a list of unspent, that is, spendable, transactions;); 
wherein during processing of a given segment of a block in the blockchain, a given transaction handler in the set of transaction handlers interacts with a respective UTXO handler using a transaction handler-provider handle uniquely associated with a request to the UTXO handler; ([0155] A blockchain creates a distributed ledger of transactions that is cryptographically secure from being changed. A blockchain process may include the following steps: (1) transactions are submitted through a protocol to a blockchain network; (2) the submitted transactions are subsequently received by blockchain processors and validated against a list of unspent, that is, spendable, …. (4) the created block is then committed to the blockchain and unspent/spendable transactions are confirmed by adding to a list of unspent transactions.); 
a given transaction handler in the set of transaction handlers interacts with a respective UTXO handler using a transaction handler-provider handle uniquely associated with a request to the UTXO handler;  ([0156]; consensus pool size 2106 including N number of participating processors P to create the blockchain as a distributed ledger. [0163] According to the embodiments described herein, the scale, the scalability, and the security of blockchain solutions are further improved by allowing a concurrent operation of multiple blockchains operating independently or co-dependently amongst a consensus pool, as shown in FIG. 22, below [0161]); and 
using the transaction handler-provided handle, selectively undoing at least one operation associated with a transaction (FIG 22 and associated text; [0161] The systems and methods illustrated and described herein advantageously improve all of the scale, the scalability, and security of the given blockchain solution by fostering a concurrent operation of multiple blockchains operating independently or co-dependently among a consensus pool. As described herein, such multiple block chains operating among a particular consensus pool referred to herein as "a blockchain forest. [0170]; The ledger aging and deletion terms include, without limitation, time (duration or an absolute time), period between transactions (reflecting interest in the asset), and number of unspent transactions 2310 currently valid on the ledger.[0912] if a problem or discrepancy is discovered, in step S2716, observer 2414 sends an alert, e.g., a BCStatusChange message, to broker 2406 for mediation. In step S2718, broker 2406 attempts to validate blockchain 2428 and, based on the validation, broker 2406 may choose to (i) rebuild consensus pool 2412, (ii) terminate blockchain 2428 (see FIG. 28, below), or (iii) take no action. [0173-0175]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Goeriner’s base embodiment with teaching of other embodiments in order to secure network transactions(Goeriner [0002]).
	
With regards to claim 2, Goeringer further discloses, wherein the at least one operation is an operation that has succeeded. ([0170] (5) Blockchain transaction processing begins with genesis block 2302 (at time t), which confirms genesis transaction 2304, and renders the asset available to subsequent blocks 2306 be spent by subsequent transactions 2308. (6) After each block 2306 is processed, and pending transactions 2308 are confirmed,).

With regards to claim 3, Goeringer further discloses wherein the at least one operation is an operation that has timed-out. ([0170] (6) After each block 2306 is processed, and pending transactions 2308 are confirmed, the ledger aging and deletion terms are consulted. The ledger aging and deletion terms include, without limitation, time (duration or an absolute time), period between transactions (reflecting interest in the asset), and number of unspent transactions 2310 currently valid on the ledger. If the ledger deletion terms are met, blockchain processors will execute the blockchain participation protocol to negotiate termination of the ledger, as described in greater detail further below. The termination of the ledger results in deletion of the ledger from the consensus pool. In some embodiments, where deemed appropriate, the ledger is further archived of to “offline” resources after termination..).

Allowable Subject Matter

Based on prior allowed case 16/053,349 claims 5-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.

Claim 4, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498